NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
E. I-IAFFNER FOURNIER, JOANNE D. FOURNIER,
JOAN HEARLEY (INDIVIDUALLY AND AS
TRUSTEE OF THE HEARLEY FAMILY TRUST),
KEVIN P. REGAN, SHARON M. REGAN, ROBERT L.
SPERLING, DARLENE J. SPERLING, JEFFREY
STRUIKSMA AND CYNTHIA STRUIKSMA,
` Plc.',intiffs-Appellants,
V.
UNITED STATES, `
Defendan.t-Appellee.
2012-5056
Appea1 from the United States C0urt of Federa1
C1aims in case n0. 06-CV-933, Judge Th0mas C. Whee1er.
ROBERT G. MARTIN AND BERNICE V. MARTIN,
Plaintiffs-Appellants,
V.
UNITED STATES,
Defendant-Appellee.

FOURNIER V. US 2
2012-5057
Appeal from the United States Court of Federal
C1aims in case no. 03-CV-2272, Judge EdWard J. Damich.
IRA H. BARRY, JANE E. BARRY, WADE E. BOGGS,
DEBORAH A. BOGGS, THOMAS V. CHOREY, JR.,
BETTYE JEANNE CHOREY, DONALD HOLLY,
ROSEANNE HOLLY, CHARLES H. JOHNSON, KAY
A. JOHNSON, EDWARD J. MATONICH, JUDITH R.
MATONICH, LAWRENCE R. SPIETH, ANNE T'.
SPIETH, THOMAS STAUFFACHER, LINDA
STAUFFACHER, RICHARD L. WAKENIGHT AND
PATRICIA R. WAKENIGHT, _
Plain,tiffs-Appellants,
V.
UNITED STATES,
Defenclant-Appellee.
2012-5071
Appea1 from the United States Court of Federal
C1aims in case no. 03-CV-200, Senior Judge Eric G. Brug-
gi11k.
ON MOTION
ORDER

3 FOURNIER V. US
The appellants move without opposition to consolidate
appeal nos. 2012-5056, 2012-5057, and 2012-5071, and for
an extension of time, until l\/lay 14, 2012, to file their
consolidated opening brief.
Upon consideration thereof
IT ls OR:oERED THAT:
The motions are granted The revised official caption
is reflected aboVe. 4 '
FoR THE CoURT
APR 0 6 2012
/s/ J an Horbaly `
Date J an Horbaly
Clerk
cc: Thornas E. Redding, Esq. `
Ste"@“ K~ Ueji°» ES‘1' u.s. couni:i)'F§i'1=?PtALs sun
321 meFEnsancracu:1
APR 0 6 2012
.|AN \-\0RBAL¥
CLERK